In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00206-CR

____________________


XAVIER TYRONE BROWN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 08-02752




MEMORANDUM OPINION

	On March 17, 2009, the trial court sentenced Xavier Tyrone Brown on a conviction
for murder.  Brown filed a notice of appeal on May 7, 2009.  The trial court entered a
certification of the defendant's right to appeal in which the court certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The
district clerk has provided the trial court's certification to the Court of Appeals.  On May 13,
2009, we notified the parties that we would dismiss the appeal unless the appellant
established grounds for continuing the appeal.  No response has been filed.  Because the
record does not contain a certification that shows the defendant has the right of appeal, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Accordingly, we dismiss the appeal.
	APPEAL DISMISSED.



  
								STEVE McKEITHEN
								         Chief Justice



Opinion Delivered June 10, 2009
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.